DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art has failed to suggest either singly or in combination a novel seat and seatback linkage mechanism.  The applicant has disclosed the use of at least one pipe; a side bracket assembly including a first side bracket and a second side bracket, wherein the at least one pipe is mounted on the first side bracket and the second side bracket, the first side bracket and the second side bracket each include a first section and a second section connected to the first section, and the first sections and the second sections extend in different directions, the at least one pipe is mounted on the first sections of the first side bracket and the second side bracket.  A seat is disposed between the first side bracket and the second side bracket and mounted on the pipe, wherein the seat includes a bottom surface facing the pipe, and the seat has a first end and a second end, the bottom surface includes two first connecting portions and two second connecting portions, one of the first connecting portions and one of the second connecting portions are located at the first end, and another of the first connecting portions and another of the second connecting portions are located at the second end, the first connecting portion at the first end is pivotally connected to the first side bracket, and the first connecting portion at the second end is pivotally connected to the second side bracket.  A seatback is disposed between the first side bracket and the second side bracket and pivotally disposed on the first and second side brackets, wherein the seatback is connected to the second connecting portions of the seat, so that the seatback and the seat are drivingly connected to each other; and a driving source connected to one end of the seatback that is adjacent to the pipe, defining the one end of the seatback that is adjacent to the pipe as a driven end, and the driving source is used to drive the driven end to move.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 4, 2021